Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFCIE ACTION
This action is in response to papers filed on 11/24/2020.
Claims 1-3 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-3 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), a system (as introduced in Claim 2), and a product (as introduced in Claim 3) and will be considered under the appropriate 35 USC § 101 analysis.
The claims recite identify learning outcomes and determining grades for activities related to those learning outcomes.  The limitations of identifying high and low level learning outcomes, obtaining grades for activities, calculating grades (including an overall grade based on other amalgamated grades), biasing grades based on dates and lengths of time (comparing data), and generating/presenting reports, as drafted, is a 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of mental processes (activities that can be performed in the human mind), such as identifying goals, associating goals with activities, and calculating scores. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing mental processes. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processors, devices, and/or servers to perform identifying, obtaining, and calculating steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using a memories, data storage devices, program product, and/or machine-readable medium to store and/or provide executable instructions to perform identifying, obtaining, and calculating steps. The computer used in these steps is recited at a high-
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez et al. (Pub. No. US 2017/0046966 A1) in view of Chernin et al. (Patent No. US 10,354,544 B1).
In regards to Claims 1-3, Velasquez discloses:
A method/system comprising:
one or more memories configured to provide the one or more processors with instructions. ([0185]; [0034])
providing a plurality of computing devices for communicating with a plurality of users of the learning management system, the learning management system including at least one user enrolled in a particular course; ([0089]; [0185]; [0034])
providing at least one server in communication with the plurality of computing devices, the at least one server having at least having at least one data storage device coupled thereto; ([0008]; [0034])
wherein one of the plurality of computing devices comprises one or more processors and one or more memories configured to provide the one or more processors with instructions, wherein the one or more processors are configured to: 
identify, at the at least one server, high-level learning outcome data associated with the course; ([0160], “overall course grade”)
identify at the at least one server, first low-level learning outcome data associated with the high-level learning outcome data and a second low-level learning outcome data associated with the high-level learning outcome data; ([0160], identifies a first low-level outcome (“quizzes”) and a second low-level outcome (“Final Exam”) form among multiple low-level outcomes)
grades are determined for each low-level outcome, scores are provided for quizzes, exams, etc.; [0043]-[0048],  describes how grades are provided for assignments, quizzes, and exams)
generating a report card based on the outcome grade, wherein the report card is generated on an electronic page presented on one of the plurality of computing devices, and wherein the report card comprises a user performance indicator that shows a user performance against the high-level learning outcome data.  ([0049]; [0154], shows grades/scores and/or progress being electronically exported for report cards, transcripts, and/or progress reports to the user, parents, and/or administrators)
Additionally, Velasquez discloses determining an outcome grade pertaining to the high-level learning outcome data based on the first grade and the second grade ([0160], “overall course grade”) wherein the outcome grade is determined by biasing one of the first grade and the second grade and wherein a most recent activity between the first activity and the second activity is biased; ([0160], the most recent low-level activity (“final exam”) is biased over the other low-level activity (“quizzes, etc.), the biasing being a higher weight provided to the most recent activity (see Applicant’s specification at [0121]), Velasquez does not explicitly disclose a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first 
a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first activity or the second activity is submitted to the at least one server (column 10, lines 25-38,  shows multiple assessments made over a span of days (dates on which assessments were made) and newer assessments being given greater weights (weights being equivalent to biasing) showing that the longer the amount of time between the grade and outcome grade, the lower the bias/weight; column 5, lines 34-44, shows assessments being quizzes, tests, examination, etc. (comparable to the items in Velasquez); column 18, lines 37-44, “…proficiency computing module assigns lower weights to past item scores…assigns higher weights to more recent scores to capture the impact of recent learning...”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of so as to have included a biasing of the first grade or the second grade, wherein said biasing is based on an amount of time between a date that the outcome grade is generated and the date on which the first activity or the second activity is submitted to the at least one server, as taught by Chernin in order to ensure that the most impactful knowledge items in a student’s learning are provided higher weights and least impactful knowledge items are provided lower weights in order to show a student’s current proficiencies (Chernin, column 18, lines 37-44, “…proficiency computing module assigns lower weights to past item scores to capture the impact of knowledge decay…applies a learning impact function to the user knowledge profile wherein the proficiency computing module assigns higher weights to more recent scores to capture the impact of recent learning…”). 


Additional Prior Art Not Cited In Rejections
Ische (Publication No. US 2015/0019452 A1), which is drawn to the combination of grade objects for outcomes such as quizzes, essays, etc. (low-level outcomes) to determine an overall score for an overall assessment (high-level outcome).  See at least FIGURE 5; [0018]; [0060]; [0076]; [0081]; [0082]; and Claim 7.


Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
35 USC § 101:
Applicant argues that the claimed invention is not abstract because the outcome grade is based on biasing the first or second grade which would “require an interaction with a physical server or computer”.  However, biasing a firs tor second grade to determine a student’s current capabilities would not require an interaction with a physical device.  It would simply be an act of measuring the time and providing a bias (such as a weight, score adjustment, etc.).  This is a process that could be performed with the human mind or with a pen and paper.  The process described is a process for 
Applicant argues that Examiner has ignored certain claim elements and not considered them.  Examiner has considered all of the claim elements individually and as a whole.  It is noted that several of the elements discussed by Applicant are newly added claim material that was present in the previous set of claims.
Applicant’s argues that the claimed invention improves the technical filed of assessing students to gauge current performance and capabilities based on biasing of grades related to dates (similar to the arguments above, see above responses).   It has not been demonstrated that prior system/method would not or could not perform the steps related to biasing of grades based on dates and time (see above Chernin reference as evidence of this capability).  It is not clear how/why the claimed invention would be an improvement over previous systems/methods in the technical field.
Applicant cites DDR Holdings, but only recites verbatim claim limitations as support.  Unlike DDR, Applicant’s claimed invention is not rooted in the technology but only uses the technology as a tool to implement the process.
II. 35 USC § 103:
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             February 25, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624